19-11608-mew           Doc 186        Filed 07/03/19 Entered 07/03/19 15:33:20                      Main Document
                                                   Pg 1 of 34
                                 Hearing Date and Time: August 1, 2019, at 11:00 a.m. (prevailing Eastern Time)
                                       Objection Deadline: July 25, 2019, at 4:00 p.m. (prevailing Eastern Time)

     Joshua A. Sussberg, P.C.                                    Joseph M. Graham (admitted pro hac vice)
     Christopher T. Greco, P.C.                                  KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS INTERNATIONAL LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                          300 North LaSalle
     601 Lexington Avenue                                        Chicago, Illinois 60654
     New York, New York 10022                                    Telephone:       (312) 862-2000
     Telephone:      (212) 446-4800                              Facsimile:       (312) 862-2200
     Facsimile:      (212) 446-4900

     Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                        )     Case No. 19-11608 (MEW)
                                                                    )
                                        Debtors.                    )     (Jointly Administered)
                                                                    )

      NOTICE OF DEBTORS’ MOTION FOR ENTRY OF AN ORDER (A) APPROVING
       THE DEBTORS’ KEY EMPLOYEE RETENTION PLANS AND (B) GRANTING
                             RELATED RELIEF

              PLEASE TAKE NOTICE that a hearing on the Debtors’ Motion for Entry of an Order

 (A) Approving the Debtors’ Key Employee Retention Plans and (B) Granting Related Relief

 (the “Motion”) will be held before the Michael E. Wiles, United States Bankruptcy Judge, United

 States Bankruptcy Court for the Southern District of New York (the “Court”), One Bowling Green,

 Courtroom No. 617, New York, New York 10004-1408, on August 1, 2019, at 11:00 a.m.,

 prevailing Eastern Time.

              PLEASE TAKE FURTHER NOTICE that any responses or objections to the relief

 requested in the Motion shall: (a) be in writing; (b) conform to the Federal Rules of Bankruptcy


 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.



 KE 61919146
19-11608-mew       Doc 186       Filed 07/03/19 Entered 07/03/19 15:33:20           Main Document
                                              Pg 2 of 34


 Procedure, the Local Bankruptcy Rules for the Southern District of New York, all General Orders

 applicable to chapter 11 cases in the United States Bankruptcy Court for the Southern District of

 New York, and the Order (A) Establishing Certain Notice, Case Management, and Administrative

 Procedures and (B) Granting Related Relief [Docket No. 184] (the “Case Management Order”)

 approved by the Court; (c) be filed electronically with the Court on the docket of In re Hollander

 Sleep Products, LLC, Case 19-11608 (MEW) by registered users of the Court’s electronic filing

 system and in accordance with the General Order M-399 (which is available on the Court’s website

 at http://www.nysb.uscourts.gov); and (d) be served so as to be actually received by July 25, 2019,

 at 4:00 p.m., prevailing Eastern Time, by (i) the entities on the Master Service List (as defined

 in the Case Management Order and available on the Debtors’ case website at

 https://omnimgt.com/hollander) and (ii) any person or entity with a particularized interest in the

 subject matter of the Motion.

         PLEASE TAKE FURTHER NOTICE that only those responses that are timely filed,

 served, and received will be considered at the hearing. Failure to file a timely objection may result

 in entry of a final order granting the Motion as requested by the Debtors.



                  [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




                                                  2
 KE 61919146
19-11608-mew   Doc 186   Filed 07/03/19 Entered 07/03/19 15:33:20     Main Document
                                      Pg 3 of 34


 New York, New York                   /s/ Joshua A. Sussberg, P.C.
 Dated: July 3, 2019                  Joshua A. Sussberg, P.C.
                                      Christopher T. Greco, P.C.
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      601 Lexington Avenue
                                      New York, New York 10022
                                      Telephone:     (212) 446-4800
                                      Facsimile:     (212) 446-4900

                                      - and -

                                      Joseph M. Graham (admitted pro hac vice)
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      300 North LaSalle Street
                                      Chicago, Illinois 60654
                                      Telephone:     (312) 862-2000
                                      Facsimile:     (312) 862-2200

                                      Counsel to the Debtors and Debtors in Possession




 KE 61919146
19-11608-mew           Doc 186        Filed 07/03/19 Entered 07/03/19 15:33:20                      Main Document
                                                   Pg 4 of 34
                                 Hearing Date and Time: August 1, 2019, at 11:00 a.m. (prevailing Eastern Time)
                                       Objection Deadline: July 25, 2019, at 4:00 p.m. (prevailing Eastern Time)

     Joshua A. Sussberg, P.C.                                    Joseph M. Graham (admitted pro hac vice)
     Christopher T. Greco, P.C.                                  KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS INTERNATIONAL LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                          300 North LaSalle
     601 Lexington Avenue                                        Chicago, Illinois 60654
     New York, New York 10022                                    Telephone:       (312) 862-2000
     Telephone:      (212) 446-4800                              Facsimile:       (312) 862-2200
     Facsimile:      (212) 446-4900

     Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                        )     Case No. 19-11608 (MEW)
                                                                    )
                                        Debtors.                    )     (Jointly Administered)
                                                                    )

 DEBTORS’ MOTION FOR ENTRY OF AN ORDER (A) APPROVING THE DEBTORS’
  KEY EMPLOYEE RETENTION PLANS AND (B) GRANTING RELATED RELIEF

              The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

 respectfully state as follows in support of this motion:

                                                   Relief Requested

              1.    By this motion, the Debtors seek entry of an order, substantially in the form

 attached hereto as Exhibit A, (a) approving the Debtors’ key employee retention plan

 (the “Hollander Retention Plan”), (b) approving retention payments related to the closure of the

 Debtors’ Thomson, Georgia plant (the “Georgia Retention Plan,” and together with the Hollander

 Retention Plan, the “Retention Plans”), and (c) granting related relief. In support of this motion,



 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.



 KE 61919146
19-11608-mew       Doc 186     Filed 07/03/19 Entered 07/03/19 15:33:20             Main Document
                                            Pg 5 of 34


 the Debtors submit the declaration of Marc Pfefferle (the “Pfefferle Declaration”), Chief Executive

 Officer of Hollander Sleep Products, LLC, a copy of which is attached hereto as Exhibit B.

                                            Introduction

         2.     The Debtors are undergoing a complex operational restructuring requiring

 significant increased workloads and stresses on the part of key employees. These employees

 perform critical oversight of the Debtors’ manufacturing operations and plant management

 services as well as provide critical accounting, asset management, business administration and

 development, human resources, information technology, marketing and sales, and sourcing and

 logistics work. Certain of this personnel has also undertaken additional tasks beyond the scope of

 their usual job functions necessary to administer these chapter 11 cases, such as preparing various

 reports required to administer these chapter 11 cases and provide updates to the Official Committee

 of Unsecured Creditors (the “UCC”) under the Debtors’ various first day relief.            The key

 employees are meeting these obligations while the Debtors are running a marketing process for

 their assets, which invariably has led to additional concerns about job security for the key

 employees. Moreover, as part of these chapter 11 cases, the Debtors are also commencing a

 process to right-size their operating model to improve financial performance and maintain value

 for all stakeholders. As part of these efforts, the Debtors have announced the closing of their

 Thomson, Georgia plant and the Debtors will need key employees to remain with the Debtors to

 ensure a smooth and efficient closure of the facility.

         3.     Maintaining the morale, support, and focus of the Debtors’ employees is absolutely

 essential to fostering an environment where the Debtors’ operations can succeed in a safe, efficient,

 and reliable manner while the Debtors work to reorganize their business to maximize the value of

 their estates. Absent the relief requested, the Debtors face the real risk of losing key employees at



                                                   2
 KE 61919146
19-11608-mew          Doc 186       Filed 07/03/19 Entered 07/03/19 15:33:20                        Main Document
                                                 Pg 6 of 34


 a critical time in their restructuring efforts. Indeed, since the Petition Date, two key employees

 have resigned in the Debtors’ various management and operational departments.

         4.       By this motion, the Debtors seek approval of the Retention Plans to retain key

 personnel as well as operational employees of the Thomson, Georgia plant. The Retention Plans

 are necessary for the Debtors to maintain stability in their operations and maintain enterprise value

 and is consistent with retention plans in similarly sized chapter 11 cases. The Retention Plans

 provide for payment of awards to 74 of the Debtors’ non-insider employees (each a “Participant,”

 and, collectively, the “Participants”), including 47 Participants under the Hollander Retention Plan

 (the “Hollander Participants”) and 28 Participants2 under the Georgia Retention Plan (the “Georgia

 Participants”). No Participant is an officer or director (as such terms are normally understood),

 but instead play vital rank-and-file functions for the Debtors’ business.3 The departure of any of

 the Participants during these chapter 11 cases would disrupt ongoing operations at an important

 phase in the Debtors’ restructuring process, including their process to wind down operations at

 their Georgia plant. As a result, the Debtors believe implementation of the Retention Plans is

 necessary and appropriate in an attempt to avoid costly disruptions.

         5.       As described in detail herein, the Debtors’ sized the awards to each Participant

 conservatively. The Retention Plans contemplate retention payments made in one installment to

 each of the Participants with a total approximate cost of $559,000, with an average award of

 approximately $7,600 per Participant. No single Hollander Participant is eligible for an award

 totaling more than $20,000, with $10,000 as the most common award under the Hollander



 2
     One Participant is included in both the Hollander Retention Plan and the Georgia Retention Plan. If the Georgia
     Retention Plan is approved, such Participant would be removed from the Hollander Retention Plan.

 3
     As discussed more fully herein, the Debtors respectfully submit that no Participant is an “insider,” as that term is
     defined in section 101(31) of the Bankruptcy Code.


                                                           3
 KE 61919146
19-11608-mew      Doc 186      Filed 07/03/19 Entered 07/03/19 15:33:20            Main Document
                                            Pg 7 of 34


 Retention Plan. The awards under the Georgia Retention Plan are less substantial in both total

 amount and individual awards by comparison.

         6.     Before filing this motion, the Debtors and their advisors have distributed

 information regarding the cost and scope of the proposed Retention Plans with their key economic

 stakeholder groups and the office of the United States Trustee for Region 2 (the “U.S. Trustee”)

 and solicited feedback. The Debtors will continue to engage with parties in interest, including the

 U.S. Trustee, in advance of the hearing on the Retention Plans. The Debtors are hopeful that they

 will be able to build further consensus around the Retention Plans as cost-effective plans that will

 improve recoveries for all stakeholders by ensuring that the Debtors will be able to maintain their

 business operations in the ordinary course during the pendency of these cases and the wind down

 of the Thomson, Georgia plant efficiently.

         7.     The Debtors respectfully submit that the Retention Plans comply with the

 applicable provisions of the Bankruptcy Code, are justified by the facts and circumstances of these

 cases, and are within the Debtors’ sound and reasonable business judgment. For these reasons and

 the reasons set forth below, the Debtors respectfully request the Court enter an order authorizing

 the Debtors to implement the Retention Plans.

                                      Jurisdiction and Venue

         8.     The United States Bankruptcy Court for the Southern District of New York

 (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the Southern

 District of New York, dated January 31, 2012. The Debtors confirm their consent, pursuant to

 Rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of

 a final order by the Court in connection with this motion to the extent that it is later determined



                                                  4
 KE 61919146
19-11608-mew           Doc 186        Filed 07/03/19 Entered 07/03/19 15:33:20                       Main Document
                                                   Pg 8 of 34


 that the Court, absent consent of the parties, cannot enter final orders or judgments in connection

 herewith consistent with Article III of the United States Constitution.

          9.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

          10.       The bases for the relief requested herein are sections 105(a), 363(b), and 503(c) of

 title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), and

 Bankruptcy Rule 6004.

                                      The Key Employee Retention Plans

 I.       The Participants.

          11.       Of the Debtors’ approximately 2,370 current employees, the Debtors have

 designated 74 key employees whose work is critical to support the Debtors’ day-to-day operations

 and will be needed to ensure a successful and timely reorganization.4 As set forth in the Pfefferle

 Declaration, certain of the Participants may be motivated to leave the Debtors during the pendency

 of these chapter 11 cases due to, among other things, the uncertainty created by the Debtors’

 ongoing reorganization efforts and expected employee reductions within the next months.

 The Retention Plans are necessary to encourage the Debtors’ key non-insider employees to remain

 with the Debtors through the closure of the Thomson, Georgia plant and the pendency of these

 chapter 11 cases.

          12.       The Hollander Participants perform a variety of important business functions for

 the Debtors—including accounting, cash management, information technology, human resources,

 merchandising, sales, sourcing and logistics, plant management, and other critical activities—that

 are vital to the Debtors’ ability to preserve and enhance stakeholder value. The Debtors selected


 4
      The Debtors have provided the list of proposed Participants, together with their job title, base salary, and proposed
      payments, to their key stakeholders, including counsel to the UCC and the U.S. Trustee, before the filing of this
      motion. The Debtors will provide the list to the Court upon request.


                                                             5
 KE 61919146
19-11608-mew      Doc 186      Filed 07/03/19 Entered 07/03/19 15:33:20            Main Document
                                            Pg 9 of 34


 the 47 Hollander Participants based on their status as critical, hard-to-replace employees. Many

 of the Hollander Participants have developed valuable institutional and technical knowledge

 regarding the Debtors’ business operations that would be difficult and expensive to replace on an

 expedited basis, and could very well slow the Debtors’ ability to restructure on a timely basis.

 Moreover, some of the Hollander Participants have provided indispensable support to the Debtors’

 advisors in meeting the additional operational demands imposed by chapter 11. Preserving this

 institutional and technical knowledge is crucial to the successful completion and efficient

 administration of the Debtors’ chapter 11 cases.

         13.    The Georgia Participants perform critical operational tasks at the Debtors’

 Thomson, Georgia plant ranging from maintenance and inventory supervision to production

 management and supervision, as well as other critical operational activities that are vital to

 maintain stability in the Debtors’ operations at their Georgia plant through the efficient wind down

 of the facility. Similar to the Hollander Participants, the Debtors selected the 28 Georgia

 Participants based on their status as critical, hard-to-replace employees. The Georgia Participants

 have developed technical knowledge and skills necessary to the operations of the Georgia facility

 that would be extremely difficult and expensive to replace at this critical juncture considering the

 short, several month period of the plant wind down. The Georgia Participants are vital to

 maintaining efficient operations at the Georgia plant through the closing of the facility.

 Accordingly, the Debtors believe that the Georgia Retention Plan is necessary to incentivize the

 Georgia Participants to remain with the Debtors to ensure a smooth and efficient closure of the

 facility and to maximize value for all stakeholders.

         14.    Given the extraordinary demands placed upon the Participants during these

 chapter 11 cases, the Debtors believe that it is appropriate to pay a retention bonus.



                                                    6
 KE 61919146
19-11608-mew        Doc 186      Filed 07/03/19 Entered 07/03/19 15:33:20           Main Document
                                              Pg 10 of 34


 The importance of the Participants to the Debtors’ business cannot be understated. Unless the

 Debtors provide compensation designed to motivate employees to remain with the Debtors

 throughout the chapter 11 process, employee attrition could result in costly disruptions to the

 Debtors’ operations. The Debtors respectfully submit that the Retention Plans will increase the

 likelihood that these key employees are properly incentivized to remain with the Debtors during

 the restructuring process and the closure of the Georgia plant, thereby preserving value for the

 Debtors, their estates, their creditors, and other parties in interest.

         15.     Although certain of the Participants have titles incorporating the word “director,”

 no Participant is an “insider” of the Debtors. Specifically, the Participants do not include any

 employee that (a) reports directly to the Debtors’ Board of Directors, (b) is appointed directly by

 the Debtors’ Board of Directors, (c) exercises managerial control over the Debtors’ operations as

 a whole, (d) controls the Debtors’ company policy, or (e) directs the Debtors’ overall corporate

 governance. In addition, each of the Participants that has a director title reports to officers and

 executives below the chief executive officer of the Debtors.

 II.     The Retention Plans.

         16.     Due to the importance of the Participants to the success of the Debtors’ go-forward

 business, including the smooth and efficient closure of the Georgia facility, the Debtors, together

 with their advisors, worked to develop retention plans designed to offer fair compensation that

 would motivate the Participants to remain with the Debtors through the duration of their

 reorganization and the wind down of their Georgia plant. As noted above, the proposed Retention

 Plans will not exceed $559,000 in the aggregate, and the potential payments range from

 approximately 2.40 to 14.87 percent of base salary for each of the Participants.




                                                     7
 KE 61919146
19-11608-mew          Doc 186       Filed 07/03/19 Entered 07/03/19 15:33:20                        Main Document
                                                 Pg 11 of 34


         17.      The key terms of the Hollander Retention Plan are as follow:5

                  (a)       Hollander Participants: Limited to 47 non-insider key employees who will
                            remain with the go-forward business, or approximately 1.98 percent of the
                            Debtors’ current workforce. By the Hollander Retention Plan, the Debtors
                            reserve the right, in their reasonable business judgment, to add replacement
                            participants should a current Hollander Participant resign or be fired for
                            cause upon notice to the U.S. Trustee and counsel to the UCC.
                            The Hollander Participants represent critical employees performing, among
                            other things, accounting, cash management, information technology, human
                            resources, merchandising, sales, sourcing and logistics, plant management,
                            and other critical functions for the Debtors.

                  (b)       Payment Prerequisites: Hollander Participants will receive and keep,
                            subject to any applicable tax or other withholding obligations, 100% of the
                            payout under the Hollander Retention Plan if they remain employed with
                            the Debtors at least three months after either (i) the effective date of a
                            chapter 11 plan or (ii) the closing of a sale of all or substantially all of the
                            Debtors’ assets, as applicable.

                  (c)       Payout Frequency: The Hollander Retention Plan will be paid in one
                            installment upon (i) the effective date of a chapter 11 plan or (ii) the closing
                            of a sale of all or substantially all of the Debtors’ assets, as applicable.

         18.      The Key Terms of the Georgia Retention Plan are as follows:

                  (a)       Georgia Participants: Limited to 28 non-insider key employees who will
                            remain with Debtors through the closing of the Georgia plant, or
                            approximately 1.18 percent of the Debtors’ current workforce. By the
                            Georgia Retention Plan, the Debtors reserve the right, in their reasonable
                            business judgment, to add replacement participants should a current
                            Georgia Participant resign or be terminated for cause upon notice to the
                            U.S. Trustee and counsel to the UCC. The Georgia Participants represent
                            critical employees performing operational activities including, among other
                            things, maintenance, inventory supervision, and production and shipping
                            management.

                  (b)       Payment Prerequisites: Georgia Participants will receive and keep, subject
                            to any applicable tax or other withholding obligations, 100% of the payout
                            under the Georgia Retention Plan if they remain with the Debtors through
                            their termination by the Debtors, provided that the Georgia Participants

 5
     The summaries of the Retention Plans contained in this motion are provided for purposes of convenience only.
     In the event of any inconsistency between the summary contained herein and the terms and provisions of the
     Retention Plans, the terms of the Retention Plans shall control unless otherwise set forth herein, provided that the
     terms relating to the total amount of the Retention Plans and the timing of payments provided in this motion shall
     control.


                                                           8
 KE 61919146
19-11608-mew       Doc 186      Filed 07/03/19 Entered 07/03/19 15:33:20              Main Document
                                             Pg 12 of 34


                        shall not receive such payout if they voluntarily leave or are terminated for
                        cause.

                (c)     Payout Frequency: The Georgia Retention Plan will be paid in one
                        installment upon their termination by the Debtors, provided that such
                        termination is not for cause.

 III.    Reasonableness of the Retention Plans.

         19.    As set forth in the Pfefferle Declaration, the Debtors and their advisors reviewed

 the Debtors’ current needs, their employees’ current compensation compared to market rates, and

 common features of retention plans. The Debtors then designed the Retention plans keeping in

 mind their goals of maximizing the value of their estates for the benefit of all interested parties and

 ensuring that their operations are conducted in an effective and stable manner through emergence

 from chapter 11. In particular, the Debtors worked closely with their advisors to ensure that the

 incentives for the Participants were appropriate and within the Debtors’ postpetition financing

 budget. The Debtors believe that both the average award and total cost of the proposed Retention

 Plans fall well below the average market comparable.

         20.    Accordingly, the Debtors submit that the award opportunities in the Retention Plans

 are more than justified under the circumstances of these chapter 11 cases. Further, the total

 aggregate cost of $559,000 under the Retention Plans is reasonable in absolute terms when

 compared to the aggregate costs of key employee plans approved in other chapter 11 cases.

                                           Basis for Relief

         21.    As discussed more fully herein, the Debtors submit that the Retention Plans are a

 proper exercise of the Debtors’ business judgment and is in the best interests of the Debtors,

 pursuant to both sections 503(c)(3) and 363(b) of the Bankruptcy Code. Further, the Debtors

 respectfully submit that section 503(c)(1) of the Bankruptcy Code is inapplicable here because no




                                                   9
 KE 61919146
19-11608-mew       Doc 186      Filed 07/03/19 Entered 07/03/19 15:33:20              Main Document
                                             Pg 13 of 34


 “insiders” (as that term is defined by section 101(31) of the Bankruptcy Code) will participate in

 the proposed Retention Plans.

 I.      The Retention Plans Are a Sound Exercise of the Debtors’ Business Judgment.

         22.    The Debtors’ implementation of the Retention Plans is a sound exercise of their

 business judgment. Section 363(b) of the Bankruptcy Code provides that a debtor “after notice

 and a hearing may use, sell or lease, other than in the ordinary course of business, property of the

 estate.” 11 U.S.C. § 363(b)(1). To approve the use of estate property under section 363(b)(1) of

 the Bankruptcy Code, a debtor must show that the decision to use the property outside of the

 ordinary course of business was based on the debtor’s business judgment.                    See, e.g.,

 In re Chateaugay Corp., 973 F.2d 141, 143 (2d Cir. 1992) (holding that a judge determining a

 363(b) application must find a good business reason to grant such application); see also

 In re Lionel Corp., 722 F.2d 1063, 1070 (2d Cir. 1983) (requiring “some articulated business

 justification” to approve the use, sale, or lease of property outside the ordinary course of business);

 In re Borders Grp., Inc., 453 B.R. 459, 473 (Bankr. S.D.N.Y. 2011) (“In approving a transaction

 conducted pursuant to section 363(b)(1), courts consider whether the debtor exercised sound

 business judgment.”); In re Glob. Crossing Ltd., 295 B.R. 726, 743 (Bankr. S.D.N.Y. 2003)

 (noting that the standard for determining a section 363(b) motion is “a good business reason”);

 In re Ionosphere Clubs, Inc., 100 B.R. 670, 675 (Bankr. S.D.N.Y. 1989) (same).

         23.    Once a debtor articulates a valid business justification, the law vests the debtor’s

 decision to use property outside of the ordinary course of business with a strong presumption that

 “in making a business decision the directors of a corporation acted on an informed basis, in good

 faith and in the honest belief that the action was taken in the best interests of the company.”

 In re Integrated Res., Inc., 147 B.R. 650, 656 (S.D.N.Y. 1992), appeal dismissed, 3 F.3d 49

 (2d Cir. 1993); see also In re Johns-Manville Corp., 60 B.R. 612, 615–16 (Bankr. S.D.N.Y. 1986)

                                                   10
 KE 61919146
19-11608-mew       Doc 186       Filed 07/03/19 Entered 07/03/19 15:33:20            Main Document
                                              Pg 14 of 34


 (noting that “a presumption of reasonableness attaches to a debtor’s management decisions” and

 that “[w]here the debtor articulates a reasonable basis for its business decisions (as distinct from a

 decision made arbitrarily or capriciously), courts will generally not entertain objections to the

 debtor’s conduct”). Thus, if a debtor’s actions satisfy the business judgment rule, then the

 transaction in question should be approved under section 363(b)(1) of the Bankruptcy Code.

         24.     The implementation of the Retention Plans is a proper exercise of the Debtors’

 business judgment and is in the best interests of their estates and of all stakeholders in these

 chapter 11 cases. The Participants—along with their skills, knowledge, and hard work—are

 critical to ensuring that the Debtors continue to maximize stakeholder value in the current

 economic environment, including through the smooth and efficient closure of the Thomson,

 Georgia facility. The Hollander Participants are familiar with the Debtors’ business and have the

 experience and knowledge necessary to ensure the Debtors’ continued operations during the

 chapter 11 cases. Indeed, the Hollander Participants have already played a vital role in the Debtors’

 soft landing into chapter 11. The Debtors cannot easily replace the Hollander Participants without

 adversely affecting the Debtors’ operating efficiency and distracting management from the

 Debtors’ restructuring efforts. Similarly, the Georgia Participants have developed technical

 knowledge regarding the business operations of the Georgia facility and are therefore vital to the

 efficient operations of such facility through its wind down. Accordingly, hiring and training

 replacements for the Georgia Participants within the several month wind down period would be

 difficult and costly at best and impossible at worst thereby impacting customer service levels and

 harming value for all stakeholders. For these reasons, the Debtors’ decision to implement the

 Retention Plans is a valid exercise of business judgment and in the best interest of the Debtors,

 their estates, and all parties in interest in these chapter 11 cases.



                                                    11
 KE 61919146
19-11608-mew        Doc 186    Filed 07/03/19 Entered 07/03/19 15:33:20                Main Document
                                            Pg 15 of 34


 II.     The Retention Plans Are Justified by the Facts and Circumstances of these
         Chapter 11 Cases.

         25.    Section 503(c)(3) of the Bankruptcy Code permits payments to a debtor’s

 employees outside the ordinary course of business if such payments are justified by “the facts and

 circumstances of the case.” 11 U.S.C. § 503(c)(3). Importantly, section 503(c)(3)’s “facts and

 circumstances” justification test “creates a standard no different that the business judgment

 standard under section 363(b) of the Bankruptcy Code.” In re Velo Holdings, Inc., 472 B.R. 201,

 209 (Bankr. S.D.N.Y. 2012); see also In re Borders Grp. Inc., 453 B.R. at 473–74 (evaluating the

 debtors’ KERP under the business judgment rule under both section 363(b) and section 503(c)(3)

 of the Bankruptcy Code); In re Dana Corp., 358 B.R. 567, 576–77 (Bankr. S.D.N.Y. 2006)

 (describing six factors that courts may consider when determining whether the structure of a

 compensation proposal meets the “sound business judgment test” in accordance with

 section 503(c)(3) of the Bankruptcy Code). Accordingly, whether a retention plan is justified by

 the facts and circumstances of the case and the analysis of whether the approval of such plan is a

 sound exercise of the debtor’s business judgment are the same.

         26.    In the context of approving compensation plans, courts in the Second Circuit have

 considered the following factors identified in In re Dana Corp. when determining if a

 compensation proposal and the process for developing it meet the “sound business judgment” test:

                   Is there a reasonable relationship between the plan proposed and the results to
                    be obtained, i.e., will the key employee stay for as long as it takes for the debtor
                    to reorganize or market its assets?

                   Is the cost of the plan reasonable in the context of the debtor’s assets, liabilities,
                    and earning potential?

                   Is the scope of the plan fair and reasonable, does it apply to all employees, or
                    does it discriminate unfairly?

                   Is the plan or proposal consistent with industry standards?


                                                   12
 KE 61919146
19-11608-mew        Doc 186    Filed 07/03/19 Entered 07/03/19 15:33:20           Main Document
                                            Pg 16 of 34


                   What were the due diligence efforts of the debtor in investigating the need for
                    a plan, analyzing which key employees need to be incentivized, what is
                    available, and what is generally applicable in a particular industry?

                   Did the debtor receive independent counsel in performing due diligence and in
                    creating and authorizing the incentive compensation?

 In re Dana Corp., 358 B.R. at 576–77; see also In re Residential Capital, LLC, 491 B.R. 73, 85–

 86 (Bankr. S.D.N.Y. 2013) (applying the Dana factors to the debtors’ retention plan for

 non-insiders and approving the plan as an exercise of sound business judgment); In re Borders

 Grp. Inc., 453 B.R. at 473–77 (same). No single factor is dispositive, and the Court has discretion

 to weigh each of these factors based on the specific facts and circumstances before it. See, e.g.,

 In re AMR Corp., 490 B.R. 158, 166 (Bankr. S.D.N.Y. 2013) (“Section 503(c)(3) gives the court

 discretion as to bonus and incentive plans, which are not primarily motivated by retention of or in

 the nature of severance.”). Even the total absence of a factor may be permissible, so long as the

 interests of the Debtors are sufficiently protected. See In re Borders Grp., Inc., 453 B.R. at 477

 (finding that the lack of independent counsel was “not fatal” where the presence of other factors

 ensured “that the [d]ebtors’ interests were sufficiently protected”); In re Glob. Aviation Holdings

 Inc., 478 B.R. 142, 154 (Bankr. E.D.N.Y. 2012) (noting that “the relatively modest size of the

 proposed bonus payouts made the retention of independent legal counsel economically

 inefficient”). The Debtors respectfully submit that the proposed Retention Plans satisfy the

 standard set forth above, each as discussed more fully below.

         27.    First, there is a reasonable relationship between the proposed Retention Plans and

 Debtors’ need to retain important employees. The Debtors, in consultation with their advisors,

 designed the Hollander Retention Plan to motivate and reward the Hollander Participants for their

 significant efforts given the significantly increased demands placed upon them in connection with

 the chapter 11 process and the uncertainty and stresses presented by an ongoing reorganization


                                                 13
 KE 61919146
19-11608-mew       Doc 186      Filed 07/03/19 Entered 07/03/19 15:33:20           Main Document
                                             Pg 17 of 34


 process. The Hollander Retention Plan will ensure that the Debtors have the appropriate staff on

 hand to facilitate a timely exit from these chapter 11 cases, thereby maximizing value for the

 Debtors’ estates.      Additionally, the Georgia Retention Plan is designed to encourage

 Georgia Participants to remain with the Debtors through the efficient wind down of the Georgia

 plant. A failure to retain the Participants would cause significant customer service issues as it

 would be impractical for the Debtors to hire and train replacement employees within the short

 several month plant wind down period, which would, in turn, hinder their operations and

 reorganization to the detriment of all parties in interest.

         28.     Second, the cost of the proposed Retention Plans is reasonable given the Debtors’

 assets and liabilities. The Debtors believe that the costs associated with the Retention Plans are

 below the range of market practice as compared to plans proposed and approved at similarly

 situated companies. Accordingly, the costs are reasonable and well-justified given the size of the

 Debtors’ business and the value that the participants bring to the estate.

         29.     Third, the scope of the Retention Plans is fair and reasonable. As noted herein, the

 Debtors undertook a careful selection process and received input from their advisors in

 determining the specific employees that should be eligible. In fact, the 74 Participants represent a

 small portion of the Debtors’ total employee base of approximately 2,370 people. Retaining

 employees who serve key managerial or operational functions allows the Debtors to leverage

 employees who are essential to the Debtors’ chapter 11 efforts and continued efficient operations.

 As set forth in the Pfefferle Declaration, the Debtors took an objective view and did not

 discriminate on any basis in deciding which employees needed to be incentivized to remain with

 the Debtors for the duration of the chapter 11 cases.




                                                   14
 KE 61919146
19-11608-mew       Doc 186      Filed 07/03/19 Entered 07/03/19 15:33:20              Main Document
                                             Pg 18 of 34


         30.    Fourth, the Debtors submit that the Retention Plans are consistent with industry

 practice. As outlined in the Pfefferle Declaration, the Retention Plans are more cost-effective than

 retention plans in other, similar cases, both in terms of total costs and cost per participant.

         31.    Fifth, the Debtors performed their due diligence in determining the need for the

 Retention Plans and in determining which employees would be eligible to ensure that the plan was

 consistent with, if not more cost-effective than, similar plans in their industry. In developing the

 Retention Plans, the Debtors consulted with department heads to determine who was most critical

 and most at risk to leave or even actively searching for new work. The Debtors then considered

 the work performed by those employees to determine if that employee could be easily replaced

 given the employee’s experience and expertise with the Debtors’ business operations.

         32.    Sixth, the Debtors relied in part on the independent review of Carl Marks in

 developing the Retention Plans. The Debtors’ decision to rely on their current advisors to develop

 and evaluate the Retention Plans, and to not separately retain an outside consultant, was

 appropriate. Given the conservative size of the proposed payouts, engaging additional advisors

 would have made the Retention Plans economically inefficient. Moreover, the Debtors have

 actively shared information regarding each of the Participants and the proposed awards with their

 key creditor constituencies and the office of the U.S. Trustee. Because of this open engagement,

 the Debtors believe that the interests of their estates have been adequately protected and that the

 Retention Plans are justified by the facts and circumstances of these chapter 11 cases.

         33.    Accordingly, the Debtors respectfully submit that the Retention Plans satisfy the

 “business judgment standard” identified in In re Dana Corp. And, indeed, courts in this district

 have routinely granted relief well in excess of that requested herein. See, e.g., In re Windstream

 Holdings, Inc., No. 19-22312 (RDD) (Bankr. S.D.N.Y. May 15, 2019) (approving a KERP with



                                                   15
 KE 61919146
19-11608-mew       Doc 186      Filed 07/03/19 Entered 07/03/19 15:33:20              Main Document
                                             Pg 19 of 34


 approximate payout of $5.0 million); In re Nine West Holdings, Inc., No. 18-40947 (SCC)

 (Bankr. S.D.N.Y. Sept. 14, 2018) (approving a KERP for 51 of the debtors’ non-insider employees

 with a total approximate cost of $655,000); In re Westinghouse Electric Co. LLC, No. 17-10751

 (MEW) (Bankr. S.D.N.Y. Sept. 12, 2017) (approving a KERP for 210 of the debtors’ non-insider

 employees with total cost of $13,831,879); In re Aéropostale, Inc., No. 16-11275 (SHL)

 (Bankr. S.D.N.Y. July 1, 2016) (approving a KERP for 38 employees with approximate payout of

 $1.4 million); In re SunEdison Inc., No. 16-10992 (SMB) (Bankr. S.D.N.Y. July 29, 2016)

 (approving a KERP for 126 employees with an estimated payout of $7.0 million).

 III.    Section 503(c)(1) of the Bankruptcy Code Is Inapplicable to the Retention Plans.

         34.    Because none of the Participants are “insiders” as that term is defined by the

 Bankruptcy Code, section 503(c)(1) is inapplicable. Section 503(c)(1) of the Bankruptcy Code

 restricts payments made to “insiders of the debtor for the purpose of inducing such person to

 remain with the debtor’s business”—i.e., those insider plans that are essentially “pay to stay” plans.

 11 U.S.C. § 503(c)(1). By its terms, section 503(c)(1) of the Bankruptcy Code does not apply

 where—as is the case here—participants in a retention-based plan are not insiders.

         35.    Section 101(31) of the Bankruptcy Code provides that where a debtor is a

 corporation, insiders include any “(i) director of the debtor; (ii) officer of the debtor; (iii) person

 in control of the debtor . . . or (iv) relative of a . . . director, officer or person in control of the

 debtor.” 11 U.S.C. § 101(31)(B). Courts have also concluded that an employee may be an

 “insider” if such employee has “at least a controlling interest in the debtor or . . . exercise[s]

 sufficient authority over the debtor so as to unqualifiably dictate corporate policy and the

 disposition of corporate assets.” In re Velo Holdings, Inc., 472 B.R. at 208. It is well-established

 that an employee’s job title, alone, does not make such employee an “insider” as defined by the

 Bankruptcy Code. See In re Borders Grp. Inc., 453 B.R. at 469 (noting that “[c]ompanies often

                                                   16
 KE 61919146
19-11608-mew       Doc 186     Filed 07/03/19 Entered 07/03/19 15:33:20             Main Document
                                            Pg 20 of 34


 give employees the title ‘director’ or ‘director- level,’ but do not give them decision-making

 authority akin to an executive” and concluding that certain “director level” employees in that case

 were not insiders).

         36.    Although certain Participants hold titles including the term “director,” as set forth

 in the Pfefferle Declaration, none of the Participants are “insiders,” as such term is defined by

 section 101(31) of the Bankruptcy Code. None of the Participants have discretionary control over

 substantial budgetary amounts or significant control with respect to the Debtors’ corporate

 policies. Furthermore, none of the Participants are an executive of the Debtors, a member of the

 Debtors’ board of directors, or an active participant in the Debtors’ corporate governance

 mechanisms. Finally, none of the Participants had any input in the development of the Retention

 Plans. Therefore, the Debtors respectfully submit that none of the Participants constitute “insiders”

 of the Debtors, and the restrictions of section 503(c)(1) of the Bankruptcy Code is inapplicable to

 the Retention Plans.

                               Waiver of Bankruptcy Rule 6004(h)

         37.    To implement the foregoing immediately, the Debtors seek a waiver, to the extent

 required, of the fourteen-day stay of an order authorizing the use, sale, or lease of property under

 Bankruptcy Rule 6004(h).

                                          Motion Practice

         38.    This motion includes citations to the applicable rules and statutory authorities upon

 which the relief requested herein is predicated and a discussion of their application to this motion.

 Accordingly, the Debtors submit that this motion satisfies Local Rule 9013-1(a).

                                               Notice

         39.    The Debtors have provided notice of this motion to the entities on the Master

 Service List (as defined in the case management order in these chapter 11 cases [Docket No. 184]

                                                  17
 KE 61919146
19-11608-mew       Doc 186      Filed 07/03/19 Entered 07/03/19 15:33:20              Main Document
                                             Pg 21 of 34


 and available on the Debtors’ case website at https://omnimgt.com/hollander). The Debtors submit

 that, in light of the nature of the relief requested, no other or further notice need be given.

                                          No Prior Request

         40.    No prior request for the relief sought in this motion has been made to this or any

 other court.



                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                   18
 KE 61919146
19-11608-mew       Doc 186     Filed 07/03/19 Entered 07/03/19 15:33:20            Main Document
                                            Pg 22 of 34


         WHEREFORE, the Debtors respectfully request entry of an order, substantially in the form

 attached hereto as Exhibit A, granting the relief requested herein and granting such other relief as

 is just and proper.

 New York, New York                             /s/ Joshua A. Sussberg, P.C.
 Dated: July 3, 2019                            Joshua A. Sussberg, P.C.
                                                Christopher T. Greco, P.C.
                                                KIRKLAND & ELLIS LLP
                                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                601 Lexington Avenue
                                                New York, New York 10022
                                                Telephone:     (212) 446-4800
                                                Facsimile:     (212) 446-4900

                                                - and -

                                                Joseph M. Graham (admitted pro hac vice)
                                                KIRKLAND & ELLIS LLP
                                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                                300 North LaSalle Street
                                                Chicago, Illinois 60654
                                                Telephone:     (312) 862-2000
                                                Facsimile:     (312) 862-2200

                                                Counsel to the Debtors and Debtors in Possession




 KE 61919146
19-11608-mew   Doc 186   Filed 07/03/19 Entered 07/03/19 15:33:20   Main Document
                                      Pg 23 of 34


                                    Exhibit A

                                 Proposed Order




 KE 61919146
19-11608-mew           Doc 186        Filed 07/03/19 Entered 07/03/19 15:33:20                      Main Document
                                                   Pg 24 of 34


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                     )
     In re:                                                          )    Chapter 11
                                                                     )
     HOLLANDER SLEEP PRODUCTS, LLC., et al.,1                        )    Case No. 19-11608 (MEW)
                                                                     )
                                        Debtors.                     )    (Jointly Administered)
                                                                     )
                                                                     )    Re: Docket No. __

     ORDER (A) APPROVING THE DEBTORS’ KEY EMPLOYEE RETENTION PLANS
                     AND (B) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of an order (this “Order”), (a) approving the Debtors’ key

 employee retention plan (the “Hollander Retention Plan”), (b) approving retention payments

 related to the closure of the Thomson, Georgia plant (the “Georgia Retention Plan,” and together

 with the Hollander Retention Plan, the “Retention Plans”), and (c) granting related relief, all as

 more fully set forth in the Motion; and upon the Pfefferle Declaration; and this Court having

 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

 Order of Reference from the United States District Court for the Southern District of New York,

 dated January 31, 2012; and this Court having the power to enter a final order consistent with

 Article III of the United States Constitution; and this Court having found that venue of this

 proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

 this Court having found that the Debtors’ notice of the Motion and opportunity for a hearing on


 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.

 2
       Capitalized terms not otherwise herein defined shall have the meanings ascribed to such terms in the Motion.



 KE 61919146
19-11608-mew      Doc 186      Filed 07/03/19 Entered 07/03/19 15:33:20            Main Document
                                            Pg 25 of 34


 the Motion were appropriate under the circumstances and no other notice need be provided; and

 this Court having reviewed the Motion and having heard the statements in support of the relief

 requested therein at a hearing before this Court (the “Hearing”); and this Court having determined

 that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for

 the relief granted herein; and upon all of the proceedings had before this Court; and after due

 deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

         1.     The Motion is granted as set forth herein.

         2.     Pursuant to sections 503(c) and 363(b)(1) of the Bankruptcy Code, the Retention

 Plans are approved.

         3.     The Debtors are authorized, but not directed, to implement the Retention Plans and

 make the payments contemplated thereunder at the times specified in the Motion.

         4.     The Debtors may add a replacement participant(s) to the Retention Plans upon the

 resignation or the termination for cause of any Participant, provided that the Debtors must provide

 advance notice of such replacement participant to counsel for the U.S. Trustee and counsel to the

 UCC.

         5.     Notwithstanding the relief granted in this Order, any payment made by the Debtors

 pursuant to the authority granted herein shall be subject to and in compliance with any orders

 entered by the Court approving the Debtors’ entry into any postpetition debtor in possession

 financing facility and any budget in connection therewith and/or authorizing the Debtors’ use of

 cash collateral and any budget in connection therewith.

         6.     Notwithstanding Bankruptcy Rule 6004(h), the terms and provisions of this Order

 shall be immediately effective and enforceable upon its entry.




                                                  2
 KE 61919146
19-11608-mew      Doc 186     Filed 07/03/19 Entered 07/03/19 15:33:20            Main Document
                                           Pg 26 of 34


         7.     The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.

         8.     The Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

  New York, New York
  Dated: ____________, 2019

                                                     THE HONORABLE MICHAEL E. WILES
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 3
 KE 61919146
19-11608-mew   Doc 186   Filed 07/03/19 Entered 07/03/19 15:33:20   Main Document
                                      Pg 27 of 34


                                    Exhibit B

                               Pfefferle Declaration




 KE 61919146
19-11608-mew           Doc 186        Filed 07/03/19 Entered 07/03/19 15:33:20                      Main Document
                                                   Pg 28 of 34


     Joshua A. Sussberg, P.C.                                    Joseph M. Graham (admitted pro hac vice)
     Christopher T. Greco, P.C.                                  KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS INTERNATIONAL LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                          300 North LaSalle
     601 Lexington Avenue                                        Chicago, Illinois 60654
     New York, New York 10022                                    Telephone:       (312) 862-2000
     Telephone:      (212) 446-4800                              Facsimile:       (312) 862-2200
     Facsimile:      (212) 446-4900

     Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )     Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC, et al.,1                        )     Case No. 19-11608 (MEW)
                                                                    )
                                        Debtors.                    )     (Jointly Administered)
                                                                    )

          DECLARATION OF MARC PFEFFERLE IN SUPPORT OF DEBTORS’
        MOTION FOR ENTRY OF AN ORDER (A) APPROVING THE DEBTORS’
      KEY EMPLOYEE RETENTION PLANS AND (B) GRANTING RELATED RELIEF

              I, Marc Pfefferle, Chief Executive Officer of Hollander Sleep Products, LLC and certain

 of its affiliates and subsidiaries (the “Debtors”), hereby declare under penalty of perjury:

              1.     I am a Partner at Carl Marks Advisory Group LLC (“Carl Marks”) and have served

 as the Chief Executive Officer of Hollander Sleep Products, LLC, since March 28, 2019. I submit

 this declaration in support of the Debtors’ motion (the “Motion”) seeking entry of an order

 approving the Debtors’ proposed key employee retention plans (the “Retention Plans”).




 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Dream II Holdings, LLC (7915); Hollander Home Fashions Holdings, LLC (2063); Hollander Sleep
       Products, LLC (2143); Pacific Coast Feather, LLC (1445); Hollander Sleep Products Kentucky, LLC (4119);
       Pacific Coast Feather Cushion, LLC (3119); and Hollander Sleep Products Canada Limited (3477). The location
       of the Debtors’ service address is: 901 Yamato Road, Suite 250, Boca Raton, Florida 33431.



 KE 61919146
19-11608-mew       Doc 186      Filed 07/03/19 Entered 07/03/19 15:33:20             Main Document
                                             Pg 29 of 34


         2.      Before joining Carl Marks, I was a Partner with Marigold Associates, a strategic

 management consulting firm serving Fortune 100 companies, and before that I worked for Price

 Waterhouse LLP. I have over thirty years of experience providing restructuring and reorganization

 services for companies, creditors, and other stakeholders across a variety of industries, including

 consumer products, retail, manufacturing, and distribution related businesses.

         3.      I am familiar with the Debtors’ day-to-day operations, business and financial

 affairs, and books and records. Except as otherwise indicated, all facts in this declaration are based

 upon my personal knowledge, my discussions with the Debtors’ management team and advisors

 (including the Carl Marks team working under my supervision), my review of relevant documents

 and information concerning the Debtors’ operations, financial affairs, and restructuring initiatives,

 or my opinions based upon my experience and knowledge. I am over the age of 18 and authorized

 to submit this declaration on behalf of the Debtors. If called upon to testify, I could and would

 testify competently to the facts set forth in this declaration.

                        Necessity and Development of the Retention Plans

         4.      The Debtors are undergoing a complex operational restructuring requiring

 significant increased workloads and stresses on the part of key employees. These employees

 perform critical oversight of the Debtors’ manufacturing operations and plant management

 services as well as provide critical accounting, asset management, business administration and

 development, human resources, information technology, marketing and sales, and sourcing and

 logistics work. Certain of this personnel has also undertaken additional tasks beyond the scope of

 their usual job functions necessary to administer these chapter 11 cases, such as preparing various

 reports required to administer these chapter 11 cases and provide updates to the Official Committee

 of Unsecured Creditors (the “UCC”) under the Debtors’ various first day relief. The key

 employees are meeting these obligations while the Debtors are running a marketing process for

                                                    2
 KE 61919146
19-11608-mew         Doc 186       Filed 07/03/19 Entered 07/03/19 15:33:20                    Main Document
                                                Pg 30 of 34


 their assets, which invariably has led to additional concerns about job security for the key

 employees. Moreover, as part of these chapter 11 cases, the Debtors are also commencing a

 process to right-size their operating model to improve financial performance and maintain value

 for all stakeholders. As part of these efforts, the Debtors have announced the closing of their

 Thomson, Georgia plant and the Debtors will need key employees to remain with the Debtors to

 ensure a smooth and efficient closure of the facility.

         5.       Maintaining the morale, support, and focus of the Debtors’ employees is absolutely

 essential to fostering an environment where the Debtors’ operations can succeed in a safe, efficient,

 and reliable manner while the Debtors work to reorganize their business to maximize the value of

 their estates. Absent the relief requested, the Debtors face the real risk of losing key employees at

 a critical time in their restructuring efforts. Indeed, since the Petition Date, two key employees

 have resigned in the Debtors’ various management and operational departments.

         6.       By the Motion, the Debtors seek approval of the Debtors’ Retention Plans to retain

 key personnel as well as operational employees of the Thomson, Georgia plant. The Retention

 Plans are necessary for the Debtors to maintain stability in their operations and maintain enterprise

 value and is consistent with retention plans in similarly sized chapter 11 cases. The Retention

 Plans provide for payment of awards to 74 of the Debtors’ non-insider employees (each,

 a “Participant,” and, collectively, the “Participants”), including 47 Participants (the “Hollander

 Participants”) under the Debtors’ key employee retention plan (the “Hollander Retention Plan”)

 and 28 Participants2 (the “Georgia Participants”) under their retention plan related to the closure

 of the Debtors’ Thomson, Georgia plant (the “Georgia Retention Plan”) No Participant is an



 2
     One Participant is included in both the Hollander Retention Plan and the Georgia Retention Plan. If the Georgia
     Retention Plan is approved, such Participant would be removed from the Hollander Retention Plan.


                                                         3
 KE 61919146
19-11608-mew          Doc 186       Filed 07/03/19 Entered 07/03/19 15:33:20                        Main Document
                                                 Pg 31 of 34


 officer or director (as such terms are normally understood), but instead play vital rank-and-file

 functions for the Debtors’ business.3 The departure of any of the Participants during these

 chapter 11 cases would disrupt ongoing operations at an important phase in the Debtors’

 restructuring process, including their process to wind down operations at their Georgia plant. As a

 result, I believe implementation of the Retention Plans is necessary and appropriate in an attempt

 to avoid costly disruptions.

         7.       I believe that the Participants must be motivated to remain with the Debtors during

 their reorganization and the closure of their Georgia plant. By increasing motivation among the

 Participants and providing them with an incentive to continue performing important functions, the

 Retention Plans align the interests of the Debtors, their employees, and creditors. Moreover,

 should any of the Participants resign before the conclusion of the Debtors’ chapter 11 cases or

 winding down of the Georgia facility, the Debtors leadership, including myself, will have to devote

 significant time and resources to find suitable replacements.

         8.       The Debtors and their advisors reviewed the Debtors’ needs during the chapter 11

 cases and the necessary features of a retention plan. In concert with their advisors, the Debtors

 designed Retention Plans keeping in mind their goals of maximizing the value of their estates for

 the benefit of all interested parties and ensuring that their operations are maintained in an effective

 and stable manner through the consummation of a chapter 11 plan and the closure of the Georgia

 facility. I submit that the Retention Plans have been designed in a reasonable, cost-effective way

 to ensure the commitment of those key personnel that will be essential to the Debtors achieving

 these goals.



 3
     As discussed more fully herein, the Debtors respectfully submit that no Participant is an “insider,” as that term is
     defined in section 101(31) of the Bankruptcy Code.


                                                           4
 KE 61919146
19-11608-mew       Doc 186      Filed 07/03/19 Entered 07/03/19 15:33:20              Main Document
                                             Pg 32 of 34


         9.     In developing the plan, the Debtors and Carl Marks consulted with department

 heads to determine who was most critical and most likely to leave or even actively searching for

 new work. Further, the Debtors took an objective view and did not discriminate on any basis in

 deciding which employees needed to be incentivized to remain with the Debtors through

 emergence from chapter 11. In particular, the Debtors worked closely with their advisors to ensure

 that the incentives for the Participants were appropriate and within the Debtors’ postpetition

 financing budget. I believe that both the average award and total cost of the proposed Retention

 Plans fall well below the average market comparables.

                                    Terms of the Retention Plans

         10.    The aggregate cost of the Retention Plans will be no greater than $559,000.

 Approximately 74 key employees may be eligible to receive a retention payment under the

 Retention Plans. The Participants are the individuals who have the relevant expertise and

 knowledge of the Debtors’ operations that make it essential that they remain incentivized while

 the chapter 11 cases are pending. Retaining this specific group of employees will allow the

 Debtors to leverage the Participant’s skills across the Debtors’ enterprise and operations.

 The Hollander Participants are familiar with the Debtors’ business and have the experience and

 knowledge necessary to ensure the Debtors’ continued operations during the chapter 11 cases.

 The Debtors cannot easily replace the Hollander Participants without adversely affecting the

 Debtors’ operating efficiency and distracting management from the Debtors’ restructuring efforts.

 Similarly, the Georgia Participants have developed technical knowledge regarding the business

 operations of the Georgia facility and are therefore vital to the efficient operations of such facility

 through its wind down. Accordingly, hiring and training replacements for the Georgia Participants

 within the several month wind down period would be difficult and costly at best and impossible at

 worst, thereby impacting customer service levels and harming value for all stakeholders.

                                                   5
 KE 61919146
19-11608-mew        Doc 186      Filed 07/03/19 Entered 07/03/19 15:33:20                Main Document
                                              Pg 33 of 34


         11.     The Hollander Retention Plan will be paid in one installment upon (i) the effective

 date of a chapter 11 plan or (ii) the closing of a sale of all or substantially all of the Debtors’ assets,

 as applicable. The Georgia Retention Plan will be paid in one installment upon termination of the

 Georgia Participants by the Debtors; provided that such termination is not for cause.

         12.     Without the payments under the proposed Retention Plans, I believe that the

 Participants will not be appropriately incentivized during the remainder of the chapter 11 cases

 and through the wind down of the Georgia facility, harming the value of the estates and affecting

 the efficiency of the Debtors’ efforts and operations.

                                  The Participants Are Not Insiders

         13.     While a few Participants have titles that include the word “director” suggesting

 insider status, none of the Participants are in reality insiders. Although the Participants are

 important to the Debtors’ business, they do not have the ability to influence corporate policy or

 the direction of the Debtors’ business operations or sit on, or directly report to, the board of

 directors.    Many of the Participants’ duties are limited to an individual division, and the

 Participants’ scope of authority is accordingly limited. Merely holding a title of director conveys

 no special privileges within the Debtors’ corporate hierarchy. Rather, each of the Participants that

 has a director title reports to officers and executives below my position as Chief Executive Officer

 of the Debtors. As a result, the Debtors do not believe that these individuals are insiders vis-a-vis

 the Debtor implementing the Retention Plans.

         14.     In light of the foregoing, I believe that the Retention Plans are a reasonable,

 market-based approach to retaining employees essential to the Debtors’ reorganization and

 operations. The relief sought in the Motion should be granted by the Court, as it represents a key

 element of the Debtors’ efforts in the chapter 11 cases.



                                                     6
 KE 61919146
19-11608-mew       Doc 186     Filed 07/03/19 Entered 07/03/19 15:33:20           Main Document
                                            Pg 34 of 34


         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct to the best of my knowledge and belief.

 Dated: July 3, 2019                            /s/ Marc Pfefferle
 New York, New York                             Name: Marc Pfefferle
                                                Title: Chief Executive Officer
                                                        Hollander Sleep Products, LLC




 KE 61919146
